Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “space part” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Office interprets “space part” listed as item 24 and disclosed as a recess on the frame in Paragraph 99.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without reciting the oil separator in the discharge space, which is/are critical or essential to the practice of the invention but not included in the claims 1 and 11. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As well known in the art, an oil separator is required in the discharge space in order to separate the oil from the discharged fluid, the Applicant discloses an oil separator in Paragraph 58.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In Reference to Claims 1 and 11
Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: oil separator in the discharge chamber. 
In Reference to Claim 2-10
Claims 2-10 are rejected by their virtue dependency to Claim 1.
In Reference to Claims 12-15
Claims 12-15 are rejected by their virtue dependency to Claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2015/0104342 to Yamazaki et al (Yamazaki).  The art rejection is made based on the issued the patent 9,068,570.
In Reference to Claim 1
Yamazaki discloses a motor-operated compressor comprising: a casing (Fig. 1, 11) having an inner space composed of a suction space (Fig. 1, 121) and a discharge space (Fig. 1, 131) ;  5a first scroll disposed (Fig. 1, 22) in the inner space of the casing; a second scroll (Fig. 1, 23) configured to orbit in engagement with the first scroll to form a pair of two compression chambers between the first scroll and the second scroll; a rotary shaft (Fig. 1, 20) coupled to the second scroll and configured to transfer a rotational force of a driving motor to the second scroll; and  10an intermediate pressure space (Fig. 1, 62)  formed on one side of the second scroll in fluid communication with the discharge space (Fig. 1, 65, Col. 8, Line 40-50, passage 65 fluid communicate between chamber 25 and the back pressure chamber 62) , the intermediate pressure space (Fig. 1, 62) being configured to accommodate oil flowing in from the discharge space to form back pressure supporting the second scroll toward the first scroll, and the intermediate pressure space (Fig. 1, 62) also being formed in fluid communication with the issuction space (As showed in Fig. 6b,  a fluid communication is formed between the suction chamber via channel 211, 31) so that a portion of the accommodated oil flows out into the suction space.

    PNG
    media_image1.png
    563
    639
    media_image1.png
    Greyscale

In Reference to Claim 8
Yamashita discloses at least one bearing surface (Fig. 1, annotated by the examiner) formed on an outer peripheral surface of the rotary shaft; and an oil flow path (Fig. 1,  68) and an oil supply hole (Fig. 1, 67) formed in the rotary shaft for guiding the oil of the discharge space to the bearing surface, wherein 15the intermediate pressure space is in fluid communication (As showed in Fig. 1, the intermediate pressure space communicates with the suction space 121, the communicate with channel 20C, and passage 67) with the discharge space through the oil flow path and the oil supply hole.
In Reference to Claim 9
Yamashita discloses an intermediate pressure hole (Fig. 1, 65) extending through the second scroll (Fig. 1, 23) from the 20intermediate pressure space to the compression chambers.
Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2016/0040673 to Lee et al.

Lee discloses a motor-operated compressor comprising: a casing (Fig. 1, 11) having an inner space comprising a suction space (Fig. 1, the space formed by inlet 323) and a discharge space (Fig. 1, 1a);  10a first scroll (Fig. 1, 32) disposed in the inner space of the casing; a second scroll (Fig. 1, 33) configured to orbit in engagement with the first scroll to form a pair of two compression chambers between the first scroll and the second scroll; a frame (Fig. 1, 31) positioned opposite to the first scroll with the second scroll being interposed between the frame and the first scroll;  15a rotary shaft (Fig. 1, 5) having a first bearing part (Fig. 1, 311) radially supported by the frame, a second bearing part (Fig. 1, 52) radially supported by the first scroll, and an eccentric part (Fig. 1, 53) positioned between the first bearing part and the second bearing part and eccentrically coupled to the second scroll; and an oil flow path (Fig. 1, 62) having one end in fluid communication with the discharge 20space (As showed in Fig. 1, the Office considers the space 1b and 1a communicates with each via P0) formed in the rotary shaft; at least one oil supply hole (Fig. 4, 556, 553, 551) formed through the rotary shaft from the oil flow path to an outer peripheral surface of the rotary shaft, the at least one oil supply hole being configured to guide oil from the discharge space to a respective one of the first bearing part, the second bearing part, or the eccentric part, 25the at least one oil supply hole comprising:  29a first oil supply hole formed within an axial range of the second bearing part; and a second oil supply hole (Fig. 4, 57) formed within an axial range of the eccentric part.
In Reference to Claim 12
Lee discloses the oil flow path (Fig. 4, 57) is formed from one end of the rotary shaft forming the second bearing part up to the axial range of the eccentric part (As showed in Fig. 4).
In Reference to Claim 13
Lee discloses a shaft support part (Fig. 1, annotated by the examiner) protruding opposite to the compression chambers, the shaft support part being formed on the first scroll (Fig. 1, 32), the second 

    PNG
    media_image2.png
    281
    443
    media_image2.png
    Greyscale


In Reference to Claim 14
Lee discloses a first radial bearing surface (Fig. 4, 5) formed between the first bearing part and the frame; 20a second radial bearing surface (Fig. 4, 52) formed between the second bearing part and the first scroll or the casing; and a third radial bearing surface (Fig. 4, 53) formed between the eccentric part and the second scroll, wherein oil passing through the second radial bearing surface or the third radial 25bearing surface is guided to the first radial bearing surface (As showed in Fig. 4, the oil is guided to the first bearing surface via groove 552).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/11/2011